Case: 12-11731    Date Filed: 09/11/2012     Page: 1 of 4

                                                              [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-11731
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:11-cv-00050-SPM-GRJ


MICHAEL V. SCORDATO,

                                                          Plaintiff-Appellant,

                                    versus

UNITED STATES OF AMERICA,


                           llllllllllllllllllllllllllllllllllllDefendant-Appellee.
                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (September 11, 2012)



Before HULL, MARTIN and HILL, Circuit Judges.


PER CURIAM:
                Case: 12-11731        Date Filed: 09/11/2012      Page: 2 of 4

       Michael V. Scordato appeals the dismissal of his federal tort claims action

against the Veterans Administration (the “VA”) for lack of subject matter

jurisdiction due to the untimely filing of his administrative claim. See Fed. R. Civ.

P. 12(b)(1). See also Phillips v. United States, 260 F.3d 1316, 1317 (11th Cir.

2001). The district court dismissed his claim because he filed it more than two

years after he was informed of and wrote a letter challenging what he alleged to be

the basis for the tort action – a misdiagnosis of his mental condition by the VA.

Scordato argues that the limitations period did not begin to run until the Board of

Veterans Appeals (the “Board”) affirmed that diagnosis.1 Based upon that later

date, Scordato’s claim would be timely filed. We disagree.

       A tort claim against the United States “accrues when the plaintiff is, or in

the exercise of reasonable diligence should be, aware of both [his] injury, and its

connection with some act of the defendant.” McCullough v. United States, 607

F.3d 1355, 1359 (11th Cir. 2010). In this case, Scordato alleges that his injury is a

misdiagnosis by VA doctors. This misdiagnosis is alleged to have come to his

attention on July 31, 2006 when Scordato was examined for schizophrenia by a



       1
         In his letter, Scordato appears to challenge his most recent diagnosis as incorrect.
Subsequently, his challenge became that his past VA treatment for schizophrenia was the result
of misdiagnosis. His claim, therefore, morphed from an appeal of a denial of benefits for lack of
a service connected disability into a tort claim for past misdiagnoses and unnecessary treatment.

                                                2
               Case: 12-11731     Date Filed: 09/11/2012   Page: 3 of 4

VA doctor. Despite having been treated for this condition for many years by the

VA, the diagnosis on July 31, 2006 was that he had a personality disorder, not

schizophrenia. On August 26, 2006, Scordato challenged this diagnosis and

requested review by the Board. The issue for our review is whether Scordato’s

letter challenging the July 31, 2006 diagnosis triggered the limitations period. We

conclude that it did.

      Scordato was obligated to pursue his tort claim within two years of learning

that he had an injury – his past incorrect treatment – and that it was the result of

the VA’s misdiagnosis that he was schizophrenic. See McCullough, 607 F.3d at

1359. There is no question that he knew this no later than August 26, 2006, when

he wrote a letter to the Board challenging his diagnosis. The Board’s subsequent

decision affirming the diagnosis “did not reveal any new facts needed to discover

the causal link” between his injury and the VA’s alleged actions. Id. at 1359-60

(federal tort claim not timely filed despite plaintiff’s difficulty obtaining medical

records because “he did not need his medical records to learn the ‘critical facts’

indicating he had been hurt and who had inflicted the injury”); Chasteen v. United

States, 334 Fed. App’x 271, 273-74 (11th Cir. 2009) (plaintiff’s claim accrued

before autopsy report was issued because autopsy merely confirmed what plaintiff

already believed).

                                           3
              Case: 12-11731     Date Filed: 09/11/2012   Page: 4 of 4

      Scordato asserts, however, that his letter cannot have triggered the

limitations period despite his knowledge of his alleged injury and its connection to

the VA because “technically” the diagnosis was not “final” until the Board

affirmed it. He offers no authority for this assertion and we are aware of none.

Furthermore, the issue is not when the diagnosis became “final,” but rather when

Scordato became aware of it. As the record shows and the district court found,

this date was no later than that when Scordato challenged that diagnosis.

      Accordingly, we conclude that the limitations period began to run on

August 26, 2006, and that Scordato’s December 2008 administrative claim was

filed untimely.

      The decision of the district court is

      AFFIRMED.




                                          4